 Power Systems. Inc. and John E. Sanford. Case 38-CA-3371November 24. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MI MBFERS PFNF IIOAND TRI iESDAI FUpon a charge filed on September 19, 1977. byJohn E. Sanford, an individual, the General Counselof the National Labor Relations Board. by the Offi-cer-in-Charge for Subregion 38, issued a complainton November 28, 1977, against Power Systems, Inc.,herein called Respondent. The complaint alleges thatRespondent engaged in certain unfair labor practicesin violation of Section 8(a)(4) and (1) of the NationalLabor Relations Act, as amended. Respondent filedan answer to the complaint, in which it admitted cer-tain of the allegations, but denied the commission ofany unfair labor practices.On March 20, 1978, Respondent, the GeneralCounsel, and John E. Sanford (Charging Party) en-tered into a stipulation of facts and filed a motion totransfer this proceeding directly to the Board. Allparties to the stipulation waived the usual proceed-ings before an Administrative Law Judge, agreedthat the stipulation of facts, and the exhibits attachedthereto, would constitute the entire record herein,and requested the Board to make findings of fact andconclusions of law and to issue an appropriate deci-sion and Order. On May 10, 1978, the Board issuedan Order which transferred the proceeding to theBoard, approved the stipulation, and set a date forthe filing of briefs by the parties. Thereafter, theGeneral Counsel and Respondent each filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record herein.as stipulated by the parties, including the briefs, andmakes the following:FINDINGS OF FAC(i. THE BUSINESS OF THE RESPONDENIRespondent, a Delaware corporation, with its of-fice and place of business located at Schaumburg,Illinois, is engaged in the business of constructingRespondent has requested oral argument. This request is hereby denied.as the record, the exceptions, and the briefs adequately present the issuesand the positions of the partiesPOWER SYSTEMS, INCand maintaining electric power plants. During thepast 12 months, a representative period, Respondentpurchased and caused to be transferred and deliv-ered to its jobsites located in the State of Illinoisgoods and materials valued in excess of $50,000which were transported to said jobsites directly fromStates other than the State of Illinois. Respondenthas admitted, and we find, that Respondent is, andhas been at all times material herein, an employerengaged in commerce within the meaning of Section2(2). (6), and (7) of the Act, and we find that it willeffectuate the policies of the Act to assert jurisdictionherein.11 I lF AI.IF (iF.) UNFAIR L ABOR PRACTICESA. Stipulated FactsJohn E. Sanford was employed by Respondent atits jobsite at the Dresden Nuclear Power Stationfrom November 6 through 15, 1974. ThroughoutSanford's period of employment, Respondent wasengaged in the disassembly of one of the turbine gen-erators at the Dresden Nuclear Power Station, inpreparation for its inspection and repair. Respondenthad contracted with Commonwealth Edison Compa-ny, owner of the Dresden facility, to perform the di-sassembly work, which work began on November 6,1974, and was completed on March 7, 1975. Thereaf-ter, Respondent released its employees and removedits equipment and supervisory staff from the jobsite.To perform the turbine disassembly work, Respon-dent employed. among others, a millwright crew con-sisting of one foreman and four journeymen. Each ofthe millwrights was employed by Respondent uponreferral from a hiring hall maintained by Local 1092,Carpenters and Joiners of America (hereinafter theUnion). Sanford, one of the journeymen millwrights,also served as the union steward.On November 15, 1974, Respondent dischargedSanford, alleging as the reasons therefor that Sanfordhad failed to perform his assigned work, and that hehad engaged in various unprotected actions whichdisrupted the job and caused it to fall seriously be-hind schedule.On November 29, 1974, Sanford filed a chargewith the Board in Case 38-CA-2183, alleging that hewas discharged "because of his Union activity re-garding safety radiation dosage, contract, impropertools."Following an investigation of the merits of thecharge in Case 38-CA-2183, the Officer-in-Charge ofSubregion 38 issued a letter to Sanford, dated Janu-ary 7, 1975, in which he refused to issue a complaint.The letter concluded that "there is insufficient evi-445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence to prove that the employer discharged [San-ford] as a result of [his] engaging in conduct protect-ed by the National Labor Relations Act." The letteralso noted that during his short term as steward, San-ford had failed to file grievances as required by thecontract, had made statements and taken actions in-consistent with his position as a union representative,had frequently stopped work for lengthy periods tocomplain about tools, and had failed to file a griev-ance over his own discharge.Sanford appealed the Officer-in-Charge's refusalto issue a complaint. On February 28, 1975, the Of-fice of Appeals of the General Counsel deferred dis-position of the appeal pending the outcome of agrievance which had eventually been filed overSanford's discharge. The grievance, however, wasdropped by the Union in March 1975, and thus, theOffice of Appeals resumed consideration ofSanford's appeal by remanding the case to the Subre-gional Office for additional investigation. Thereafter,on May 9, 1975, the Office of Appeals issued a letterto Sanford denying his appeal "substantially for thereasons set forth in the officer-in-charge's letter ofJanuary 7, 1975."Approximately 1-1/2 years later, on February 11,1977, Sanford filed a complaint against Respondentwith the Occupational Safety and Health Adminis-tration (OSHA), alleging that he "was fired in No-vember 1973 [sic] by Power Systems, while steward,for calling in Atomic Energy Comm. and of safetycomplaints, other union matters. Since then Com-monwealth Edison has blackballed me from this job-site. 'For previous action.' At Dresden and Brook-field." Sanford's OSHA complaint was investigatedand later dismissed by representatives of the UnitedStates Department of Labor.Following dismissal of Sanford's OSHA com-plaint, Respondent became aware of other chargesfiled by Sanford against labor organizations andother employers. Pursuant to a Freedom of Informa-tion Act (FOIA) request by the Respondent datedAugust 12, 1977, a list of case names and numbersresulting from charges filed by Sanford with theBoard was sent to Respondent. Respondent thereaf-ter became aware of other charges filed by Sanford,and, pursuant to a further FOIA request, the Boardon December 21, 1977, sent the Respondent anotherlist of cases resulting from charges filed by Sanford,including case numbers, charged parties, types ofallegations, dates of filing, dates of closing, and finaldispositions. The lists reveal that since November1967, Sanford has filed unfair labor practice chargesin 46 different cases. Of those 46 cases, 30 involvedcharges against a labor organization, and the remain-der involved charges against an employer. In addi-tion, of the 46 separate cases, the charges were with-drawn in 27 and were dismissed in 13. Four caseswere settled, one case led to a Board Order, and one(this case) is pending. However, aside from thecharge filed in Case 38-CA 2183, Sanford has filedonly one other charge against Respondent, that beingthe instant case.Also following the dismissal of Sanford's OSHAcomplaint, Respondent became aware of the factthat, contrary to customary practice at Subregion 38,employees of Subregion 38 would not travel in theinvestigation of charges filed by Sanford until San-ford personally appeared at the Subregional Office toprovide an affidavit in support of his allegations. Thestated reason for this special procedure was the num-erous charges which Sanford had filed, the vast ma-jority of which did not lead to the issuance of a com-plaint by the General Counsel.On September 6, 1977, Respondent filed a civilcomplaint against Sanford in the Circuit Court ofCook County, Illinois. The complaint alleged thatSanford had initiated the charges with the Board inCase 38-CA-2183, as well as the OSHA complaint,without probable cause and for the purpose of ha-rassing Respondent, thereby causing the Respondentto incur legal fees amounting to $4,671.51 to defendagainst the Board charges and $2,356.20 to defendagainst the OSHA complaint. The lawsuit demandedjudgment in the amount of $7,037.71, the totalamount of legal fees incurred in defending againstthe two nonmeritorious cases filed by Sanford, aswell as an order against Sanford permanently enjoin-ing him from filing cases against the Respondentwith the courts and administrative agencies of theUnited States Government and the several States ofthe United States.2On November 14, 1977, the Respondent filed afirst amended complaint in the above-described civillawsuit, alleging that Sanford's filing of the NLRBand OSHA charges "were wrongful and maliciouscivil proceedings brought before AdministrativeBoards, and that said wrongful instigation of pro-ceedings by [Sanford] was willful, wanton, malicious,harassing, and vexatious." Respondent requested thesame relief as in the original complaint.On December 20, 1977, the Respondent further* Prior to the filing of the civil complaint. the Respondent sought advicefrom Subregion 38 and the General Counsel's representatives in Washing-ton. D.C.. concerning the legality of such a lawsuit under the Act. Subregion38 declined to give the Respondent such an advisory opinion, but did adviseit of the existence of the Board's decision in Local 138, International Unionof Operating Engineers, AFL-CIO (Charles S. Skura). 148 NLRB 679 (1964)General Counsel's representatives in Washington, D.C., also declined togive such an advisory opinion, but did advise the Respondent of the exis-tence of the Board's decision in Clyde Taylor, d/b/a Clyde Taylor Company,127 NLRB 103 (1960).446 POWER SYSTEMS. INC.amended its complaint by deleting its request for in-junctive relief against Sanford.B. Contentions of the PartiesThe General Counsel contends that theRespondent's civil lawsuit discriminates against San-ford in violation of Section 8(a)(4) and (1) of the Act,because the Respondent seeks a monetary awardfrom an employee whose only "offense" was the fil-ing of a charge with the Board. The General Counselasserts that there is no evidence that Sanford filedcharges against the Respondent with malice andwithout probable cause because at the time he filedthe charge he was in a position similar to countlessothers who have filed charges with the Board. Gener-al Counsel further contends that, regardless ofwhether Sanford filed his charges with malice orwithout probable cause, he would not lose the pro-tection of the Act unless he filed charges which were"willfully false." Finally, General Counsel assertsthat the Respondent's civil lawsuit is not privilegedby the Board's policy in Clyde Taylor, d/b/a ClydeTaylor Company,3of accommodating its processes tothe normal right of all parties to resort to the civilcourts for an adjudication of their claims. Accordingto the General Counsel, the Clyde Taylor doctrinedoes not encompass lawsuits which attack the heartof the Board's processes, such as the right of individ-uals to file charges, which are brought to further ille-gal objectives.Respondent contends that the filing of its civil law-suit against Sanford for "wrongful use of civil pro-ceedings" was properly and lawfully based upon areasonable belief in its merits under generally recog-nized principles of tort law, and that the suit is prop-erly before the only tribunal available to Respondentto hear and decide its claim. Respondent asserts thatSanford's conduct over the years in filing numerousnonmeritorious charges with the Board against Re-spondent and others, combined with the SubregionalOffice's implementation of special procedures tohandle the investigation of charges filed by Sanford,indicates that Respondent filed its lawsuit in goodfaith and solely to obtain redress for damages inten-tionally caused by Sanford. Respondent further con-tends that its civil lawsuit is valid under Clyde Taylor,supra, because it was filed in a good-faith attempt toassert well-established legal rights, and not for an un-lawful objective. Finally, Respondent contends thatits lawsuit is permissible according to the SupremeCourt's recent decision in Sears, Roebuck and Co. v.San Diego County District of Carpenters.4because the127 NLRB 103 (1960)civil lawsuit is concerned solely with Sanford's mo-tive in filing his charges with the Board, not with thelegal merits of his claim against the Respondent, andbecause the issue of Sanford's motive in filing hischarges could not have been raised before the Board.C. Analysis and ConclusionsThe National Labor Relations Act, as amended,was enacted by Congress in order to prescribe thelegitimate rights of employees and employers in theirrelations affecting commerce, and to provide an or-derly and peaceful procedure for the prevention ofinterference by either with the legitimate rights of theother.5To enforce the provisions of the Act, the Na-tional Labor Relations Board was created and giventhe responsibility of preventing any person from en-gaging in any unfair labor practice affecting com-merce. The Board, however, cannot initiate its ownprocesses but must rely on charges filed by individ-ual persons. Section 10(b) of the Act states, "When-ever it is charged that any person has engaged in or isengaging in any such unfair labor practice, the Board...shall have power to issue and cause to be servedupon such person a complaint stating the charges inthat respect ...." In order to insure that all personswho wish to file unfair labor practice charges will befree from any coercion against filing such charges,Congress included Section 8(a)(4) in the Act, whichprovides that it shall be an unfair labor practice foran employer "to discharge or otherwise discriminateagainst an employee because he has filed charges orgiven testimony under [the] Act."6 The broad lan-guage contained in Section 8(aX4) has been inter-preted as being "consistent ... with an intention toprevent the Board's channels of information frombeing dried-up by employer intimidation of prospec-tive complainants and witnesses ...." 7 The Boardhas consistently given an expansive scope to the pro-tections afforded by Section 8(a)(4), thereby confirm-ing the crucial importance of that section to the ef-fective operation of the National Labor RelationsAct. The Supreme Court has approved of the Board'sexpansive interpretation of Section 8(a)(4) of theAct.8Thus, the Board has found that Section 8(a)(4)protects not only employees,9but supervisors 10 and498 SCt 1745, 83 LC ' 10.582. (May 15, 1978)Labor-Management Relations Act. Sec. 1(b) (1947)b See Nalsh v. Florida Industrial Commission. 389 U.S. 235. 238 (1967)John Hancoak M.utual life Insurance Co v. N.L.R B. 191 F.2d 483. 485(D.C. Cir.. 1951).NL.R.B '. Scrivener, db/a AA Electric Co.. 405 U.S. 117 (1972);N.L.R B. v. Industrial Union of Marine & Shiphuilding Workers of America.AFL CIO. 391 U.S 418 (1968).9 Everage Brothers Market, Inc., 206 NL.RB 593 (1973): First NationalBank & Trust (C., 209 NLRB 95 (1974).Io General Nutrition Center, Inc. 221 NL RB 850. 858 (1975).447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob applicants " as well. The Board has also foundconduct to be violative of Section 8(a)(4) even wherethe conduct did not directly affect terms and condi-tions of employment." In addition, the Board hasconstrued Section 8(b)( 1)(A) of the Act as extendingprotection similar to that provided by Section 8(a)(4)to persons who file charges against labor organiza-tions.'3It is this background of broad interpretation givenSection 8(a)(4) against which we must analyze Re-spondent's conduct in the instant case. Respondentoriginally filed a civil complaint against Sanfordseeking the recovery of legal fees incurred by it indefending against charges filed by Sanford with theBoard and OSHA. In addition, Respondent soughtto permanently enjoin Sanford from filing chargesagainst it with administrative agencies and courts ofthe United States and of the several States. Respon-dent alleged in its original complaint that Sanfordhad filed charges with the Board without probablecause and for the purpose of harassing Respondent,and, in its first amended complaint, that Sanford hadfiled charges with the Board which were wrongful,malicious, willful, wanton, harassing, and vexatious.Respondent based its complaint and amended com-plaint on the fact that Sanford's charges, both withthe Board and OSHA, were found to be nonmeritori-ous, and on the fact that Sanford had filed numerousnonmeritorious unfair labor practice charges with theBoard against other employers and labor organiza-tions. Respondent also relied on evidence of a specialprocedure used by the Subregional Office to investi-gate charges filed by Sanford.The record reveals that prior to his discharge byRespondent in November 1974, Sanford had beenserving as a union steward on Respondent's con-struction project. During his short tenure with Re-spondent as an employee and steward, Sanford hadmade numerous complaints to Respondent in vigor-ous pursuit of his duties as steward. He was informedat the time of his discharge that one of the reasonsfor his termination was the disruption of the jobsitearising out of his various unprotected actions. Short-ly after his discharge, Sanford filed a charge againstRespondent in Case 38-CA-2183.Having been informed that one of the reasons forhis discharge involved conduct engaged in whileserving as a union steward, it was not unreasonable,Lamar Creamery Company. 115 NLRB 1113 (1956).12 See Howard Manufacturing Co., Inc., 231 NLRB 731 (1977). wherein itwas held that an employer violated Sec. 8(a)4) by refusing to pay witnessfees and mileage allowances to employees it had suhpenaed to appear at aBoard hearing.13 Local 1.8, Internalional Union of Operating Engineers (Charles S. Sku-ra), 148 NLRB 679 (1964): see N L.R B. v. Industrial Union of Marine Ship-building Workersr, supra.in our view, for Sanford to entertain a belief that hehad been discharged for having engaged in activitiesprotected by the Act. Indeed, even the Officer-in-Charge's letter dismissing Sanford's charge allegingthat his discharge violated the Act indicates the diffi-culties in differentiating between Sanford's protectedand unprotected activities. It is an understatement tosay that the Board's processes have been invoked byindividuals under circumstances far less suggestive ofillegal activity by a charged party. Thus, we havebeen presented with almost no evidence to establishthat Sanford lacked probable cause in filing thecharge in Case 38-CA-2183, or that he filed thatcharge for the purpose of harassing Respondent.Nevertheless, Respondent filed its complaint andamended complaint against Sanford alleging thatSanford had, in fact, filed the charge without proba-ble cause and for the purpose of harassing Respon-dent. The evidence relied upon by Respondent tosupport its lawsuit, however, negates its assertionthat it had reasonable grounds upon which to file thelawsuit seeking redress for what it perceived as inten-tional abuse and damage caused by Sanford. First,the fact that Sanford has filed charges with the Boardagainst other employers and labor organizations in46 different cases over a period of I years and thatthe vast majority of such charges were deemed to benonmeritorious, is, in our view, no indication of har-assment by Sanford, inter alia, because Sanford filedonly one charge against Respondent with the Board.Second. the fact that Sanford filed a complaint withOSHA in February 1977 regarding his November1974 discharge by Respondent is also no indicationthat Sanford's charge with the Board regarding thesame November 1974 discharge was filed withoutprobable cause or for the purpose of harassing Re-spondent. The allegations, the applicable law, andthe charged parties in the OSHA complaint, differfrom the allegations, the applicable law, and thecharged parties in Sanford's charge filed with theBoard. In any event, the fact that the General Coun-sel had determined that Respondent had not violatedthe National Labor Relations Act by dischargingSanford in no way affects Sanford's right to filecomplaints under other Federal, state, or local stat-utes alleging that the same discharge violated thoselaws. Third, the fact that the Subregional Office hadinstituted a special procedure to investigate chargesfiled by Sanford is no indication that Sanford filedhis charge in Case 38-CA-2183 without probablecause or to harass Respondent, inasmuch as there isno evidence to indicate that Sanford failed to cooper-ate with the Subregional Office in its investigation ofthe charge, and since the "special procedure" wasactually instituted subsequent to Sanford's filing of448 POWER SYSTEMS, INC.charges against Respondent in Case 38-CA-2183.Fourth, the fact that Sanford's charge in Case 38CA-2183 ultimately was deemed by the SubregionalOffice to be nonmeritorious does not establish that itwas filed without probable cause or to harass Re-spondent; indeed, we have repeatedly held that anemployer that discharges an employee after thatemployee's charge is deemed to be nonmeritorious,or after a trial on the merits fails to establish thevalidity of the charge, nevertheless violates Section8(a)(4) of the Act.'4Moreover, Respondent's assertion that it did notseek to deprive Sanford of his right to resort in goodfaith to the Board is contradicted by the originalcomplaint filed by Respondent in state court, inwhich it sought to permanently enjoin Sanford fromfiling charges with any Federal or state agencies orcourts. Although the request for an injunction wassubsequently dropped by Respondent in a secondamended complaint, the complaint and amendedcomplaint are clear evidence that the true purposebehind Respondent's lawsuit was to penalize Sanfordfor asserting his rights under the National Labor Re-lations Act and to prevent him from further assertingthose rights under that or any other Federal or statestatute.Thus, based upon a single charge filed against it byan employee who had a reasonable basis upon whichto form a belief that he had been unlawfully dis-charged, Respondent filed its lawsuit seeking legalfees incurred in defending against that single chargeas well as a permanent injunction to prevent Sanfordfrom ever filing another charge against it. In ourview, Respondent had no reasonable basis uponwhich to assert that Sanford's single charge with theBoard was filed without probable cause or to harassit, and the nature of its lawsuit was clearly aimed atpenalizing Sanford for having utilized the Board'sprocesses against Respondent. In addition, Respon-dent's lawsuit placed its employees on notice that ifan employee files charges with the Board which aredeemed by the General Counsel to be nonmeritori-ous that employee is subjecting himself to the possi-bility of a devastating lawsuit. In the instant case,Sanford faced the prospect of having to reimburseRespondent for thousands of dollars in legal expen-ses if the state court upheld Respondent's claim. Ofeven more significance, however, is the fact that San-ford incurred immediate expense by having to retainprivate legal counsel to defend himself against Re-spondent's lawsuit. Thus, even if Respondent's law-suit is dismissed by the state court, Sanford will have14 See Acme Paper Bor ('ompani. 201 NI RB 240. 246h 119731. UaternallnIndustries. Inc. 91 NLRB 1041, 1043. fn. 11950))suffered a significant property loss as a direct conse-quence of his having filed a charge with the Board.'Therefore, just as it has been found to be a violationof Section 8(b)(I)(A) for a union to fine a memberfor filing charges with the Board,'6we find that Re-spondent's lawsuit is an attempt to penalize Sanfordfor filing charges with the Board and, thus, Respon-dent has discriminated against Sanford in violationof Section 8(a)(4) and (I) of the Act.Respondent further asserts that the Board's deci-sion in Clyde Taylor, supra, and its progeny, precludeus from finding any unfair labor practice for the fil-ing of a lawsuit. In Clyde Taylor, the Board foundthat an employer violated Section 8(a)(1) of the Actby threatening to file a libel suit against certain em-ployees who had filed unfair labor practice chargesagainst that employer. However, the Board refusedto find an 8(a)( 1) violation for the employer's obtain-ing of a state court injunction banning peaceful pick-eting by the union. The Board reasoned that it'should accommodate its enforcement of the Act tothe right of all persons to litigate their claims incourt, rather than condemn the exercise of such rightas an unfair labor practice." '7 Since Clyde Tarlor,the Board has affirmed the principle that the filing ofa civil lawsuit by an employer or labor organizationis not a violation of the Act, although in each suchcase the lawsuit was not a tactic calculated to restrainemployees in the exercise of their rights under theAct.'8The Board has, on several occasions, departedfrom a literal application of Clyde Taylor where thecivil lawsuit was brought in order to pursue an un-lawful objective. Although each of those cases dealt' Such a loss is clearly comparable to losing one's job or being demotedfor having filed charges with the Board, which clearly violates the Act Inaddition. Sanford's loss is far more serious than the loss of benefits causedby a union's removal of a steward who had filed charges against that unionwhich h;s also been found to violate the Act See General Amnerilan Iruanlprtatutm (orporatton. 227 NLRB 1695 (1977); Amalgamated Meat ('uttersand RButher iWorkmtlen of Nsorh America, 4malgamared Fasad Ertphiive.sInion Locali 5(i .4FL. ('10 i(natinl Tea ( tmpuanr). 181 NLRB 773 ( 1970)6 harlesi Skura. 148 NLRB 679.C(lide, Tayulr, 127 NLRB at 109'I See S E Naihos Mllarci (Corp. 229 NLRB 75 (1977) (employer', slan-der suit against an employee arose out of statements made by the employeeabout the employer during union organtzational campaign); Retail ('lers, 'nion I.la177() (chartered hb, Retail CI (rlTs International A ssociatuon, .4 l.(C10 (Hughev slarketrs. Inc .218 NL.RB 680 (1975) (union lawsuit againstemployer tot cnfirm arbitrator's award upholding illegal 8(e) clause broughtin good faith and not tot restrain emploaer or employees). Lot ,4ngel/e Bauial-inm & C(onntructron irades (ouncil. 4FL CIO (Noble Electri. 217 NLRB946 (1975) (union lawsuit charged employer with violating contractual sub-contracling clause); Frank I tsceglia and I tincer Visceglia ta Peddie Build-tnys, 203 Ni.RB 265 (1973) (employer sought Inunction to end union pick-eting)l: L nred .4ir raft Corporatton (Pratt and Whitney Division), 192 NLRB382 ( 1971 ) (employer lawsuit sought damages for tortious acts committed byunion members during strike: employer's offer to withdraw lawsuit if uniondropped unfair labor practice charges was made in good faith and not torestrain or coerce employees) See also Bergman v. N.L.R B., 577 F.2d 100(9th ( r. 1978) (employer lawsuit against union for breach of contract per-mitted where lawsuit was brought In good faith and was not maliciaous or anabuse tof process).449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith a lawsuit brought by a labor organizations9wesee no reason to apply a different standard to anemployer that institutes a civil lawsuit with an unlaw-ful objective against an employee. Since we havefound that Respondent had no reasonable basis forthe filing of its lawsuit, we conclude that the lawsuithad as its purpose the unlawful objective of penaliz-ing Sanford for filing a charge with the Board, andthus, depriving him of, and discouraging employeesfrom seeking, access to the Board's processes. There-fore, Clyde Taylor does not preclude us from findingan unfair labor practice against Respondent for thefiling of its civil lawsuit.Accordingly, we find that Respondent, by filing acomplaint and amended complaint in the CircuitCourt of Cook County, Illinois, for the recovery oflegal expenses from, and for an injunction against,John E. Sanford, who had filed a charge with theBoard against that Respondent, violated Section8(a)(4) and (1) of the Act.20CONCLUSIONS OF LAWI. Power Systems, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. By filing a complaint and an amended com-plaint in the Circuit Court of Cook County, Illinois,seeking the recovery of legal expenses from, and aninjunction against, John E. Sanford, alleging thereinthat Sanford initiated charges against Respondentwith the National Labor Relations Board which werewrongful, malicious, without probable cause, andbrought for the purpose of harassing Respondent,Respondent has violated Section 8(a)(4) and (1) ofthe Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYWe have found that Respondent has engaged incertain unfair labor practices, and thus we shall order19 United Stanford Employees, Local 680. Service Emplo/ees InternationalUnion, AFL ('CIO (Leland Stanford Junior University,). 232 NLRB 326 1977):Television Wisconsin, Inc.. 224 NLRB 722 779 780 (1976); Internori,nal Organization of Maslers, Mates and Pilots. AFL ('10 ((Cve Tankerl. 224NLRB 1626 (1976), affd. 575 F.2d 896 (D.C. £'lr. 1978).20 In reaching our decision herein, we note that the complaint does notallege, nor does General Counsel contend, that Respondent's lawsuit. inso-far as it seeks the recovery of the legal expenses incurred in defense ofStanford's OSHA complaint, violates the National Labor Relations ActHence, we defer consideration of that question until such time as it is prop-erly before us. In addition, since we have found that Respondent had noreasonable basis for bringing its lawsuit against Sanford, we deem it unnec-essary to reach the issues raised by the Supreme ('ourt's recent decision inSears. Roebuck d Co v. San Diego ('ount Di)srrirt ofC (arpenteirs. vuprait to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.We have found that Respondent filed a civil com-plaint and amended complaint in the Circuit Courtof Cook County, Illinois, seeking the recovery of le-gal expenses from, and an injunction against, John E.Sanford, alleging therein that Sanford had initiatedcharges against Respondent with the National LaborRelations Board which were wrongful, malicious,without probable cause, and brought for the purposeof harassing Respondent. By such conduct, the Re-spondent has discriminated against its employees inthe exercise of their right to file charges under theNational Labor Relations Act, as amended, and hasinterfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section 7of the Act. In order to dissipate the effect of the Re-spondent's unfair labor practices, we shall order Re-spondent to cease and desist from prosecuting itscomplaint and amended complaint against John E.Sanford which arose out of Sanford's filing of unfairlabor practice charges with the Board, and we shallrequire Respondent to withdraw the complaint andamended complaint which it filed against Sanford.2'In addition, in order to place Sanford in the positionhe would have been absent Respondent's 8(aX4) and(I) violations, we shall order Respondent to makeSanford whole for all legal expenses he incurred inthe defense of Respondent's lawsuit.22ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Power Systems, Inc., Schaumberg, Illinois, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Prosecuting its complaint and amended com-plaint, styled as Power Svstems, Inc., v. John E. San-ford, No. 77MI-350175 (Circuit Court of CookCounty, Ill.), which arose out of Sanford's filing ofunfair labor practice charges with the National La-bor Relations Board.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Withdraw its complaint and amended com-plaint, styled as Power Svsterms, Inc., v. John E. San-'* See llellsln BWi4-onsi. It, oupru at 783. L niled Stanford Emplotere,,uproLihrtt MAliutual Inurunce Co., 235 NI RB 1387 (1978). Baptist Memorialhoesptial. 229 NI.RB 45 (1977).450 POWER SYSTEMS. INC.ford, No. 77M 1-350175. which Respondent caused tobe instituted against John E. Sanford in the CircuitCourt of Cook County. Illinois, to the extent that itseeks to recover the legal expenses it incurred in de-fense of a charge filed by Sanford with the NationalLabor Relations Board.(b) Reimburse the Charging Party, John E. San-ford, for all legal expenses he has incurred in thedefense of that portion of the complaint andamended complaint, styled as Power Systems, Inc., v.John E. Sanford, No. 77M1-350175 (Circuit Court ofCook County, Ill.), in which Respondent sought torecover the legal expenses it incurred in defense of acharge filed by Sanford with the National Labor Re-lations Board.(c) Post at its Schaumberg, Illinois. plant copies ofthe attached notice marked "Appendix." 23 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 33, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 33. inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.23 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bh Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICF To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIll NOT prosecute a complaint andamended complaint, styled as Power Srvstemv.Inc. v. John E. Sanford, No. 77MI-350175 (Cir.C(t.. Cook County, I111.), which arose out ofSanford's filing of unfair labor practice chargeswith the National Labor Relations Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them in Sec-tion 7 of the National Labor Relations Act.WE Wilt1. withdraw a complaint and amendedcomplaint, styled as Power Sy'stems, Inc. v. JohnE. Sanford, No. 77M1I-350175, which we causedto be instituted against John E. Sanford in theCircuit Court of Cook County, Illinois, to theextent that we sought to recover the legal expen-ses we incurred in defense of a charge filed bySanford with the National Labor RelationsBoard.WE WILL reimburse John E. Sanford for alllegal expenses he has incurred in the defense ofthat portion of the complaint and amendedcomplaint styled as Power Systems, Inc. v. JohnE. Sanford, No. 77MI-350175 (Cir. Ct., CookCounty, 111.), in which we sought to recover thelegal expenses we incurred in defense of acharge filed by Sanford with the National LaborRelations Board.POWER SYSTEMS. INC.451